Citation Nr: 0026562	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  97-00 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  The propriety of the initial noncompensable rating 
assigned following a grant of service connection for 
peripheral neuropathy of the left upper extremity due to 
Rocky Mountain spotted fever.  

2.  The propriety of the initial noncompensable rating 
assigned following a grant of service connection for 
peripheral neuropathy of the right upper extremity due to 
Rocky Mountain spotted fever.  

3.  The propriety of the initial noncompensable rating 
assigned following a grant of service connection for 
peripheral neuropathy of the left lower extremity due to 
Rocky Mountain spotted fever.  

4.  The propriety of the initial noncompensable rating 
assigned following a grant of service connection for 
peripheral neuropathy of the right lower extremity due to 
Rocky Mountain spotted fever.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran served as a member of the National Guard from 
June 1948 to October 1956 and from February 1975 to August 
1980, during which time he had several periods of active duty 
for training to include from June 16, 1979 through June 30, 
1979.  

In a May 1996 decision, the Board of Veterans' Appeals 
(Board) granted service connection for peripheral neuropathy 
secondary to rocky Mountain spotted fever.  

By a subsequent rating decision, the RO assigned 
noncompensable ratings for mild sensory peripheral neuropathy 
of the upper and lower extremities.  The RO did assign a 
separate 10 percent rating under the provisions of 38 C.F.R. 
§  3.324, effective on January 6, 1994.  

This case initially came before the Board on appeal from a 
October 1996 rating decision by the RO.  

The case was remanded by the Board to the RO in March 1998 
for additional development of the record.  



REMAND

The veteran's claims as to these issues are well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 
2000).  That is, the Board finds that he has presented a 
plausible claim.  However, the Board is not satisfied that 
all relevant facts have been properly developed or that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.  

A careful review of the service medical records shows that 
the veteran likely contracted Rocky Mountain spotted fever 
during service.  In a May 1996 Board decision, service 
connection was granted for peripheral neuropathy of the upper 
and lower extremities secondary to the Rocky Mountain spotted 
fever, and noncompensable ratings were assigned, effective on 
January 6, 1994.  

The veteran contends that the service-connected peripheral 
neuropathy of the upper and lower extremities, bilaterally, 
is severe enough to warrant compensable ratings.  

The veteran was afforded a VA examination for neurological 
disorders in August 1998.  At that time, the veteran 
complained of severe pain in his calves, bilaterally.  In 
addition, the veteran reported that he noticed numbness over 
the left fourth and fifth digits.  The veteran also reported 
having numbness in his right hand.  Neurological motor 
examination revealed full and equal strength in all four 
extremities.  No abnormalities of bulk or tone were noted.  
No fasciculations were noted.  Deep tendon reflexes were 1 
and symmetrical.  Plantar stimulation produced a flexor 
response.  Sensory examination was intact to all modalities.  
Finger-to-nose was performed accurately without tremor or 
ataxia.  Cranial nerves II - XII were within normal limits.  
Vertex compression of the neck was negative, and full range 
of motion was noted.  Vertex compression of the spinous 
processes were unremarkable.  Assessment was that of symptoms 
suggestive of peripheral neuropathy, left ulnar neuropathy.  

When the Board remanded this case in February 1998 it was for 
the express purpose of conducting a thorough and 
contemporaneous medical examination in order to facilitate 
evaluation of the service-connected disability.  

The veteran was afforded another VA examination for 
neurological disorders in February 2000.  The veteran 
continued to complain of severe pain in his bilateral calves 
and numbness of the left fourth and fifth digits.  The 
veteran had more recently begun to note numbness over the 
right fifth digit.  The veteran had difficulty walking 
secondary to weakness in his legs.  Neurological examination 
revealed cranial nerves II - XII were within normal limits.  
Pupils were equal, round, and reactive to light.  Extraocular 
muscles were intact.  Fundoscopic was unremarkable.  Visual 
fields were intact.  Symmetrical fascial features were noted.  
Light touch and pinprick were well preserved.  Hearing was 
grossly intact.  Tongue and palate were midline.  Motor 
examination revealed 4+/5 in both upper and lower 
extremities.  No fasciculations were noted.  No atrophy was 
noted.  Tinel's sign was positive at the left wrist, negative 
at the right wrist and both elbows.  Deep tendon reflexes 
revealed trace brachioradialis bilaterally, 1 in biceps and 
triceps bilaterally, 1 patellar reflex bilaterally, absent 
ankle reflex bilaterally.  Plantar stimulation produced a 
neutral response.  Joint position sense was grossly intact.  
Light touch and pinprick were lost in a glove stocking 
distribution to the mid calves and the mid forearms 
bilaterally.  Station was wide-based.  Gait was slow, 
hesitant, and antalgic, wide-based.  The veteran was unable 
to toe, heel, or tandem walk.  Assessment was that of sensory 
motor peripheral neuropathy; probable left carpal tunnel 
syndrome; cervical degenerative joint disease, status post 
cervical spine surgery on at least two occasions, consider 
right C7 radiculopathy, left C8 radiculopathy in view of 
history of numbness in the right middle digit and left fourth 
and fifth digits.  

The veteran's peripheral neuropathy of the upper extremities 
is rated as a disease of the peripheral nerves under 38 
C.F.R. §§ 4.20, 4.124a including Diagnostic Code 8517 which 
governs ratings for paralysis of the musculocutaneous nerve.  
The code provides that for mild incomplete paralysis, a 
noncompensable rating is assigned; a ten percent rating is 
assigned where moderate incomplete paralysis is shown, a 20 
percent rating is assigned where severe incomplete paralysis 
is assigned.  Finally, a 30 percent rating is assigned under 
Diagnostic Code 8517 where complete paralysis is shown 
including weakness but not loss of flexion of elbow and 
supination of forearm.  

The veteran's peripheral neuropathy of the lower extremities 
is rated as a disease of the peripheral nerves under 38 
C.F.R. §§ 4.20, 4.124a including Diagnostic Code 8523 which 
governs ratings for paralysis of the anterior tibial nerve 
(deep peroneal).  Under that code, a noncompensable rating is 
assigned where the incomplete paralysis is mild.  A 10 
percent rating is assigned under Diagnostic Code 8523 where 
moderate incomplete paralysis is shown.  A 20 percent rating 
is warranted for severe incomplete paralysis.  Finally, a 30 
percent rating is warranted where complete paralysis is 
shown, where dorsal flexion of the foot is lost.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a 
(1999).  

In this case, the medical evidence clearly shows that the 
veteran is experiencing disabling neurological 
manifestations.  The February 2000 indicated that the 
veteran's Tinel's sign was positive at the left wrist, and 
deep tendon reflexes revealed trace brachioradialis 
bilaterally (1 in biceps and triceps bilaterally, 1 patellar 
reflex bilaterally, absent ankle reflex bilaterally).  In 
addition, light touch and pinprick were lost in a glove 
stocking distribution to the mid calves and mid forearms 
bilaterally.  Finally, the February 2000 examination report 
showed that station was wide-based, gait was slow, hesitant, 
and antalgic.  The veteran was unable to toe, heel, or tandem 
walk.  

However, the Board finds that the medical evidence provides 
no basis for evaluating the severity of the service-connected 
disabilities in terms of the applicable rating criteria.  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board also must consider the proper ratings since the 
effective date of service connection.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the service-
connected disability since 1999.  After 
securing the necessary release, the RO 
should obtain copies of all records from 
any identified treatment source.  

2.  The veteran should be afforded a VA 
examination to the severity of the 
service-connected peripheral neuropathy 
of the four extremities due to Rocky 
Mountain spotted fever.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated testing 
should be undertaken in this regard.  The 
examiner should elicit from the veteran 
and record a complete medical history.  
Based on his/her examination and review 
of the case, the examiner should fully 
describe the disabling manifestations 
attributable to the service-connected 
disability in terms of the Rating 
Schedule.  In this regard, the examiner 
should comment on the degree of 
functional limitation attributable to the 
service-connected disability.  

3.  After the development requested 
hereinabove has been completed, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


